STATE OF LOUISIANA

            COURT OF APPEAL, FIRST CIRCUIT

STATE       OF   LOUISIANA                                                       NO.    2021    KW    1434


VERSUS


SHURAY       WELLS                                                          JANUARY        21,       2022




In    Re:          Shuray       Wells,      applying        for       supervisory          writs,       19th
                   Judicial           District    Court,        Parish      of   East     Baton       Rouge,
                   No.    06- 17- 0546.




BEFORE:            GUIDRY,       HOLDRIDGE,       AND   CHUTZ,        JJ.


            WRIT    DENIED       AS    MOOT.      The   records        of   the    East    Baton       Rouge
Parish       Clerk       of     Court' s    Office      reflect        that      the   district        court

acted       on   relator'       s "    Response    to     out    of    time      appeal"       on    January
12,    2022.




                                                    JMG
                                                     GH

                                                    WRC




COURT       OF APPEAL,          FIRST    CIRCUIT




12      DEPUTY           LERK    OF    COURT
                   FOR    THE    COURT